PER CURIAM.
| granted. The judgment of the trial court is vacated and set aside. The motion to compel is granted, and defendants are ordered to produce the requested documents and information for an in camera inspection. After conducting an in camera inspection, the trial court shall determine whether the documents and information are discoverable. In the event the trial court finds the documents and information are discoverable, it may make production *740subject to a protective order, if appropriate.